Order entered July 15, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-12-00530-CR

                         SUGAR RAY FRANKLIN, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                    On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F11-55114-T

                                       ORDER
      The Court DENIES appellant’s June 19, 2013 motion for rehearing and July 1, 2013

motion.




                                                            /s/    MOLLY FRANCIS
                                                                   JUSTICE